PER CURIAM.
Appellant defendant seeks review of his convictions and sentences on the charges of unlawful sale and possession of a narcotic drug.
Upon careful consideration of the record, briefs and arguments of counsel, we have concluded that no reversible error regarding appellant’s convictions has been made to appear. However, we have noted, and the state has conceded an error in the sentencing of the appellant. See, Yost v. State, Fla.App.1971, 243 So.2d 469. Accordingly, the convictions are hereby affirmed, but the sentences are vacated, and this cause is remanded with directions that the appellant defendant is presented to the trial court and properly sentenced in accord herewith.
Affirmed in part; reversed in part with directions.